IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :                  NO. 445
                                           :
         ORDER AMENDING RULES 209, :                          MAGISTERIAL RULES DOCKET
         503, 504, 506-508, 512-521, 1007, :
         1008, AND 1013 OF THE             :
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE GOVERNING               :
         ACTIONS AND PROCEEDINGS :
         BEFORE MAGISTERIAL                :
         DISTRICT JUDGES                   :




                                                ORDER


PER CURIAM

      AND NOW, this 19th day of August, 2020, upon the recommendation of the Minor
Court Rules Committee; the proposal having been published for public comment at 45
Pa.B. 1111 (March 7, 2015), 46 Pa.B. 984 (February 27, 2016), and 47 Pa.B. 7433
(December 9, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 209, 503, 504, 506-508, 512-521, 1007, 1008, and 1013 of the Pennsylvania
Rules of Civil Procedure Governing Actions and Proceedings before Magisterial District
Judges are amended in the attached form. The rule text incorporates the amendments
of the Order of August 19, 2020, Magisterial Docket No. 446.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.